977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jose A. MALDONADO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-3128.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1992.

1
Before DAVID A. NELSON and SILER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Jose A. Maldonado, a pro se federal prisoner, appeals the district court's order denying his motion to vacate, set aside, or correct sentence filed under 28 U.S.C. § 2255.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Maldonado pleaded guilty in May 1988 to a one-count superseding information charging conspiracy to distribute and to possess with intent to distribute heroin and cocaine, in violation of 21 U.S.C. § 846.   The district court sentenced Maldonado to 14 years imprisonment.   A motion for reduced sentence under Fed.R.Crim.P. 35(b) was denied by the district court on January 19, 1989.


4
In his motion to vacate, Maldonado presented three grounds for relief:  (1) the district court violated Fed.R.Crim.P. 32(c)(3)(D) by not making findings of fact regarding his dispute over the government's characterization of his role in the offense, (2) the district court violated Fed.R.Crim.P. 11(f) by not ascertaining a factual basis for his guilty plea, and (3) he received ineffective assistance of counsel.   A magistrate judge found all three grounds to be meritless and recommended denial of the motion in a report filed October 30, 1991.   After considering Maldonado's objections and reviewing the relevant transcripts, the district court adopted the magistrate judge's report and denied the motion to vacate in an order filed December 6, 1991.


5
On appeal, Maldonado continues to argue the merits of his grounds for relief.   He has filed a motion for leave to proceed in forma pauperis on appeal.


6
We grant Maldonado's motion for pauper status for the purpose of bringing this appeal.   Upon review, we affirm the district court's order for the reasons set forth in the magistrate judge's report and recommendation, as adopted by the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation